 Case 2:20-cv-06503-RGK-JDE Document 23 Filed 08/19/20 Page 1 of 2 Page ID #:312


                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL
     Case No.     2:20-cv-06503-RGK-JDE                                           Date    August 19, 2020
     Title        Clint Eastwood et al v. Sera Labs, Inc. et al




     Present: The Honorable      R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE
              Sharon L. Williams                            Not Reported                            N/A
                Deputy Clerk                          Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiff:                        Attorneys Present for Defendant:
                         Not Present                                              Not Present
     Proceedings:             (IN CHAMBERS) Order Re: Preliminary Injunction

I.           INTRODUCTION

        On July 22, 2020, Clint Eastwood and Garrapata, LLC (collectively, “Plaintiffs”) filed a
complaint against Sera Labs, Inc. (“Sera”), Greendios (dba “Euphoric”), and For Our Vets, LLC (dba
“Patriot Supreme”) (collectively, “Defendants”) alleging (1) violation of California Civil Code Section
3344, (2) violation of the common law right of publicity, (3) false endorsement under the Lanham Act,
(4) trademark infringement under the Lanham Act, (5) common law trademark infringement, (6)
defamation, and (7) false light invasion of privacy.

       Specifically, Plaintiffs allege that Defendants made unlicensed use of Mr. Eastwood’s name,
likeness and persona to promote Cannabidiol (CBD) products, including through email marketing and
publication of a fraudulent news article.

        On July 28, 2020, this Court granted Plaintiffs’ request for a temporary restraining order
(“TRO”) enjoining Euphoric and Patriot Supreme from using Clint Eastwood’s name, likeness, or
persona to promote or sell CBD products, and from disseminating further statements that he is in the
business of manufacturing, distributing, or selling CBD products. (ECF No. 15.) As described in that
order, the Court found it unnecessary to enjoin any conduct by Sera based on its representation that it
had already taken all necessary steps to halt the alleged unlawful activity.

        The Court ordered the Defendants to show cause in writing why a preliminary injunction should
not issue on the same terms described in its TRO. Although not subject to the TRO, Sera Labs filed a
response on August 4, 2020. As neither Euphoric nor Patriot Supreme made any response to that order
to show cause, however, the Court GRANTS Plaintiff’s request for a preliminary injunction for the
same reasons set forth in its previous Order. (ECF No. 15.) The terms of the preliminary injunction are
identical to those of the previously issued TRO and are restated here as follows:

CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                  Page 1 of 2
 Case 2:20-cv-06503-RGK-JDE Document 23 Filed 08/19/20 Page 2 of 2 Page ID #:313


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
   Case No.       2:20-cv-06503-RGK-JDE                                              Date   August 19, 2020
   Title          Clint Eastwood et al v. Sera Labs, Inc. et al



        Greendios (dba Euphoric), and For Our Vets, LLC (dba Patriot Supreme), and their officers,
agents, employees, representatives and all persons acting in concert or participating with them, are
restrained and enjoined from (1) engaging in or performing directly or indirectly the use of Clint
Eastwood’s name, likeness, and persona to promote and sell CBD products, and (2) disseminating false
and defamatory statements that Mr. Eastwood is in the business of manufacturing, distributing, or selling
CBD products.

           Plaintiffs shall serve a copy of this Order on all Defendants within one day of its issuance.

           IT IS SO ORDERED.



                                                              Initials of Preparer




CV-90 (06/04)                                CIVIL MINUTES - GENERAL                                    Page 2 of 2
